The jury were instructed in substance as follows: An estimate of value is not a representation on which, although untrue, an action can be maintained, and mere puffing, by placing exaggerated values on property for the purposes of sale, is not such a representation. If the statement is that the property sold is worth a particular sum, known to the person making the representation to be largely in excess of its value, accompanied by a description of the property known to him to be untrue, and tending to show the property to be worth more than it is, and made for the purpose of deceiving the party to whom the representations are made, and he has no means of knowing the facts, and relies on the representations, he can recover for the injury sustained by the the deception. No exceptions were taken to these instructions. The decisions are uniform, that the purchaser may maintain an action of deceit if the seller fraudulently misrepresents the quality of the property sold, in particulars of which the purchaser did not have equal means of knowledge with himself, or, having such means, is induced to forego further inquiry which he otherwise would have made. Stevens v. Fuller, 8 N.H. 463; Hanson v. Edgerly, 29 N.H. 343; Hoitt v. Holcomb, 32 N.H. 185, 203; Page v. Parker, 43 N.H. 363, 368; Messer v. Smyth, 59 N.H. 41; Simar v. Canaday, 53 N.Y. 298, 306; Ellis v. Andrews,56 N.Y. 83; Small v. Atwood, Younge 461; Harvey v. Young, Yelv. 20; Ekins v. Tresham, 1 Lev. 102; Pasley v. Freeman, 3 T. R. 51; Stebbins v. Eddy, 4 Mason 414, 423; Medbury v. Watson, 6 Met. 246, 260; Manning v. Albee, 11 Allen 520; Mooney v. Miller, 102 Mass. 217; Brown v. Leach, 107 Mass. 364; Savage v. Stevens, 126 Mass. 207.
The instructions requested related exclusively to statements as to the value of the property sold, and would have been correct if the defendant had made no other representations, for it is deemed the folly of the purchaser to credit such assertions, value being a matter of judgment and opinion about which men may differ. Page v. Parker, 43 N.H. 363, 368; Hemmer v. Cooper, 8 Allen *Page 125 
334; Brown v. Castles, 11 Cush. 348; Gordon v. Parmelee, 2 Allen 212. But the defendant's representations also embraced an untruthful description of the property, the dwelling-house being small, and a story and a half in height, and not a nice, large, two-story house, as represented. As the plaintiff had not equal means of knowledge, and relied upon these statements and was deceived by them, he is entitled to recover.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred.